213 F.2d 541
Joseph Louis LUNSFORD, Appellant,v.UNITED STATES of America, Appellee.
No. 4821.
United States Court of Appeals Tenth Circuit.
June 12, 1954.

Appeal from the United States District Court for the District of Kansas; Delmas C. Hill, District Judge.
C. Henry Roath, Denver, Colo., for appellant.
George Templar, U. S. Atty., Arkansas City, Kan., and William C. Farmer, Asst. U. S. Atty., Wichita, Kan., for appellee.
Before PHILLIPS, Chief Judge, and MURRAH and PICKETT, Circuit Judges.
PER CURIAM.


1
This is an appeal from an order denying a motion to vacate a sentence, filed by Lunsford, under 28 U.S.C.A. § 2255. We have carefully examined the record in the case and are of the opinion that Lunsford wholly failed to establish any facts which entitled him to relief under § 2255.


2
The order is therefore affirmed.